COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-106-CV
 
IN RE BILLY W. WASS                                                           RELATORS
AND TARA WASS
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL B: 
DAUPHINOT, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
April 2, 2007




    [1]See
Tex. R. App. P. 47.4.